Citation Nr: 9905295	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-22 131A	)	DATE
	)                                 
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependents' Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
November 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 decision by the Department 
of Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  By a rating decision in February 1972, and notice thereof 
in March 1972, the veteran was awarded a permanent and total 
disability rating, effective August 1971.

3.  The appellant married the veteran in November 1992.

4.  The appellant filed a claim for Chapter 35 educational 
benefits in December 1992.




CONCLUSION OF LAW

The appellant is not entitled to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3512(b)(1), 5107 (West 1991); 38 C.F.R. 
§ 21.3046(a), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, ion of such rating to the 
veteran, whichever is most advantageous to the spouse.  
38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a), (c).  An 
extension of the applicable delimiting period shall be 
granted if the spouse was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable delimiting period because of a physical 
or mental disability that did not result from the willful 
misconduct of the individual, subject to the further 
requirements of the regulation.  It must be clearly 
established by medical evidence that such program of 
education was medically infeasible.  See 38 C.F.R. 
§ 21.3047(a) (1998).

By a rating decision in February 1972, the RO awarded the 
veteran a permanent and total disability rating effective 
from August 1971.  The veteran was notified of this 
determination in March 1972.  Here, we observe that the 
veteran's claim file shows that a VA Form 20-822 (Control 
Document and Award Letter) was generated in early March 1972.  
With the application of the provisions regarding the 
delimiting date for Chapter 35 benefits as outlined above, it 
is apparent that 10 years after the notification of the 
decision of permanent and total disability would be more 
advantageous to the appellant.  As such, the ending date of 
eligibility for education benefits for the veteran's spouse 
was 10 years from the notification letter or March 1982.  The 
claims file indicates the appellant married the veteran in 
November 1992 and applied for education benefits in December 
1992.

The Board notes that, although the record does not contain a 
copy of the actual award letter and attachments that were 
sent to the veteran in March 1972, the record nonetheless 
does contain reliable information that notice of permanent 
and total disability rating was furnished to the veteran at 
that time.  Moreover, the Board notes that neither the 
appellant nor the veteran has contended that the veteran was 
not provided notice of the 1972 permanent and total 
disability determination in 1972.  Testimony of the veteran 
at his personal hearing on appeal in December 1993 was to the 
effect that the was unaware of the context of VA 
correspondence as he relied on his first wife to ascertain 
its relevance and his appropriate response to it after he was 
given his 100 percent rating in 1971.

Furthermore, evidence on file shows that in 1979 the 
veteran's daughter was fully aware of her eligibility at that 
time for Dependents' Educational Assistance stemming from the 
veteran's award of a permanent and total disability rating.  
Thus, it is clear that at least as of 1979 the veteran was 
fully aware of his permanent and total disability rating and 
entitlement to Chapter 35 benefits and, as such, the 
delimiting date would still have passed at the time of the 
application now in question.

Essentially, the argument in this case is that the law is 
unfair to a spouse who marries a veteran who has been 
determined to be totally and permanently disabled, after the 
expiration of the delimiting date for Chapter 35 benefits.  
The Board notes that the appellant married the veteran 
several years after eligibility for the benefit elapsed under 
the law.  Although the appellant contends that the delimiting 
period should be extended in her case in order to prevent 
unfairness, the Board must emphasize that it must apply the 
governing law as written by Congress.  Moreover, the Board 
cannot ignore regulations which have been adopted by the VA.  
See Payne v. Derwinski, 1 Vet. App. 85, 87 (1990).  The Board 
notes that there is no provision in the law or regulations 
providing an exception to the general rule on this basis.  
Further, she has not contended that such extension is in 
order based on physical or mental disability.  Based upon a 
thorough review of the evidence of record, the Board 
concludes that the appellant is not eligible for Chapter 35 
benefits in this case.  Given all the foregoing, the Board 
finds that the appellant has failed to submit a legally 
meritorious claim for entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 32, United States Code.  
In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

ORDER

Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, is denied.

		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 5 -

